DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office action is in response to Applicant’s Amendment filed on 04/07/2022. Claims 1, 4, 9, 13 are amended. Claims 3, 12 are cancelled. Claims 1-2, 4-11, 13-17 are now pending.
Allowable Subject Matter
Claims 1-2, 4-11, 13-17 are allowed.
As of claim 1, the closest prior art Zhai et al. (US 8,079,718 B1; Zhai) teaches an ultra-compact 2-D projection nano-laser engine 10 which includes laser sets 12, a multi-layer switchable liquid crystal device 14 for red-green-blue (RGB) polarized laser beam combination and de-speckling, optical wedge plate 16, and light management film 18 for a thin illumination module. It further includes a transmissive spatial light modulation means which may take the form of an advanced spatial light modulation (ASLM) module 20 for high speed digital image data processing, and magnifying optics 22 for projecting an image onto a 12-35'' screen plane 24. However, an ASLM is not critical; the inventive structure will function with any light transmissive spatial light modulation means and all reference herein to an ASLM includes any light transmissive spatial light modulation means. Moreover, a laser beam is naturally collimated so part of the purpose of the multi-layer switchable liquid crystal device 14 and optical wedge plate 16 is to diverge said highly collimated beam so that backlighting for an LCD panel is provided by laser light that has been spread out, thereby avoiding points of light and the concomitant speckling problems that accompany such points. When the beam is diverged, it is important to mix the colors therein; optical wedge plate 16 therefore has highly reflective internal surfaces for that purpose. Zhai does not anticipate or render obvious, alone or in combination, the patterning plate comprises a first surface facing the light emitter and a second surface opposite to the first surface, the second surface is concave and defines a patterning groove, light from the light emitter passes through the patterning groove to form an original pattern, the patterning plate defines a first area corresponding to the patterning groove and a second area, a material of the first area is transparent, a material of the second area is non-transparent.
Claims 2, 4-8 are allowed as being dependent on claim 1.
As of claim 9, the closest prior art Zhai et al. (US 8,079,718 B1; Zhai) teaches an ultra-compact 2-D projection nano-laser engine 10 which includes laser sets 12, a multi-layer switchable liquid crystal device 14 for red-green-blue (RGB) polarized laser beam combination and de-speckling, optical wedge plate 16, and light management film 18 for a thin illumination module. It further includes a transmissive spatial light modulation means which may take the form of an advanced spatial light modulation (ASLM) module 20 for high speed digital image data processing, and magnifying optics 22 for projecting an image onto a 12-35'' screen plane 24. However, an ASLM is not critical; the inventive structure will function with any light transmissive spatial light modulation means and all reference herein to an ASLM includes any light transmissive spatial light modulation means. Moreover, a laser beam is naturally collimated so part of the purpose of the multi-layer switchable liquid crystal device 14 and optical wedge plate 16 is to diverge said highly collimated beam so that backlighting for an LCD panel is provided by laser light that has been spread out, thereby avoiding points of light and the concomitant speckling problems that accompany such points. When the beam is diverged, it is important to mix the colors therein; optical wedge plate 16 therefore has highly reflective internal surfaces for that purpose. Zhai does not anticipate or render obvious, alone or in combination, an image screen spaced from the projection device; wherein the patterning plate comprises a first surface facing the light emitter and a second surface opposite to the first surface, the second surface is concave and defines a patterning groove, light from the light emitter passes through the patterning groove to form an original pattern, the projection device is configured to generate an actual pattern based on the original pattern and project the actual pattern onto the image screen, the actual pattern corresponds to the original pattern, the patterning plate defines a first area corresponding to the patterning groove and a second area, a material of the first area is transparent, a material of the second area is non-transparent.
Claims 9-11, 13-17 are allowed as being dependent on claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Wakabayashi et al. (US 8517539 B2) teaches an image forming apparatus includes a light emitting unit that emits light; a light scanning unit having at least one actuator, wherein the actuator irradiating and scanning the light reflected on a light reflector onto an image forming plane by rotation of a movable plate; a drive pattern generating unit that generates a drive pattern of the light emitting unit, wherein the light emitting unit can emit the light with emission timing and emission time to suppress density of the pixels in each portion of the image to be formed on the image forming plane from becoming un-uniformity; and a controlling unit that controls operation of the light emitting unit based on the drive pattern generated by the drive pattern generating unit;
- Prior Art Lee et al. (US 8313197 B2) teaches a pattern projecting apparatus usable with a three-dimensional imaging apparatus includes a light generator which emits a light beam, and a pattern adjusting unit disposed in front of the light generator. The pattern adjusting unit forms a projection pattern on an object, and adjusts a focus of the light beam emitted from the light generator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882